Mr. Chief Justice Quiñokes,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact contained in the judgment appealed from are accepted.
Considering the evidence taken, and which is confined to *227tlie testimony of the two witnesses who testified in this ease, it is not possible to hold that the estate of Modesto Loubriel has established the ownership of the real estate involved in the present proceeding, inasmuch as it is not shown for what length of time the petitioners have been in possession; and although the two witnesses produced declare that Modesto Loubriel was in possession for more than twenty years, without opposition on the part of third persons, that circumstance in itself is not sufficient to acquire the ownership of real property by ordinary prescription, which is that which serves as the basis of the petition. In addition to the possession for the time required by law, good faith and a proper title are required, this latter being a requisite which is not presumed and it is necessary to prove it, and that has not been done in the present case, since the witnesses do not state the nature of the title by virtue of which the said property was acquired hy the deceased Modesto Loubriel, from whom it is alleged that the petitioners inherited it, and therefore it is not possible to make the declaration of ownership applied for.
Having examined article 395 of the Mortgage Law in force, and articles 1940, 1952, 1953 and 1954 of the old Civil Code, and the Judicial Order of April 4,1899, we adjudge that we should affirm and do affirm the judgment appealed from, with costs against the appellant.
Justices Hernández, Figueras and' MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this •case.